PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/817,680
Filing Date: 13 Mar 2020
Appellant(s): Murata Manufacturing Co., Ltd.



__________________
Gerald D. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (US PGPub 20140225684) in view of Uno et al. (US PGPub 20070096851), all references of record.
As per claim 1:
Kando et al. discloses in Figs. 18 & 19:
An acoustic wave filter device (ladder filter 40) comprising: 
a first acoustic impedance layer (confinement layer 32, as per the embodiment of Fig. 18 of serial arm resonator S1, para [0111]) and a second acoustic impedance layer (confinement layer 32, as per the embodiment of Fig. 18 of serial arm resonator S2, para [0111]); 
a piezoelectric layer (piezoelectric body 4) on the first acoustic impedance layer and the second acoustic impedance layer (para [0015]); 
a first interdigital transducer electrode (IDT 6 of serial arm resonator S1) on the piezoelectric layer, the first interdigital transducer electrode overlapping at least partially the first acoustic impedance layer in a plan view from a thickness direction of the piezoelectric layer (as seen in Fig. 18); 
a second interdigital transducer electrode (IDT 6 of serial arm resonator S2) on the piezoelectric layer, the second interdigital transducer electrode overlapping at least partially the second acoustic impedance layer in the plan view from the thickness direction (as seen in Fig. 18); 
an input terminal on the piezoelectric layer (the filter is configured as a single chip, para [0109], such that the filter has an input terminal where connectivity is provided to the components on the single chip); 
an output terminal on the piezoelectric layer (the filter is configured as a single chip, para [0109], such that the filter has an input terminal where connectivity is provided to the components on the single chip); 
a ground terminal on the piezoelectric layer (the filter is disclosed as a ladder filter, with the bottom section of the filter in Fig. 19 understood to be the ground connection); 
a series arm circuit (serial arm resonators S1 and S2) on a first path connecting the input terminal and the output terminal, the series arm circuit including the first interdigital transducer electrode and the second interdigital transducer electrode; 
and a parallel arm circuit (parallel arm resonator P2) on a second path connecting a node on the first path and the ground terminal; 
wherein each of the first acoustic impedance layer and the second acoustic impedance layer includes: 
at least one high acoustic impedance layer (first material layers 32a-c, para [0104]); 
and at least one low acoustic impedance layer (second material layers 32d-f) whose acoustic impedance is lower than that of the at least one high acoustic impedance layer (para [0104]); 
in each of the first acoustic impedance layer and the second 36acoustic impedance layer, at least one of the high acoustic impedance layer and the low acoustic impedance layer is a conductive layer (para [0106]); 
	Kando et al. does not disclose:
a substrate; 
a first acoustic impedance layer and a second acoustic impedance layer on the substrate;
and the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other.
	Uno et al. discloses the electrical isolation of high acoustic impedance layers (13) of an acoustic reflector (14) comprising alternating high and low acoustic impedance layers (13 and 12, respectively), and a substrate (11) for supporting the acoustic resonators and the acoustic reflectors.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the confinement layer of Kando et al. using the method of Uno et al., where the confinement layer is formed on a supporting substrate, and high acoustic velocity layers are removed from between the acoustic resonators as an art-recognized alternative/equivalent confinement layer able to provide the same function, and further to provide the benefit of reducing the insertion loss as taught by Uno et al. (para 0067-0068) and to provide the benefit of a supporting substrate for manufacturing the filter of Kando et al. as is well-understood in the art.
	As a consequence of the combination, the combination discloses a substrate; 
the first acoustic impedance layer and a second acoustic impedance layer on the substrate; and the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other.
	
	As per claim 2:
	Kando et al. discloses in Fig. 18:
the at least one high acoustic impedance layer includes a plurality of the high acoustic impedance layers (first material layers 32a-c); the at least one low acoustic impedance layer includes a plurality of the low acoustic impedance layers (second material layers 32d-f); and the plurality of high acoustic impedance layers and the plurality of the low acoustic impedance layers alternate in the thickness direction (para [0104]).

	As per claim 6:
	Kando et al. does not disclose:
		the substrate is made of silicon.
	Uno et al. discloses in Fig. 5:
		The substrate is made of silicon (para [0047]).
	As a consequence of the combination of claim 1, the substrate is made of silicon.
	
	As per claim 7:
	Kando et al. does not disclose:
		a thickness of the substrate is about 120 µm.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the substrate thickness to be about 120 µm. as a design parameter for providing a required amount of stiffness for supporting the acoustic filter of Kando et al.

	As per claim 8:
	Kando et al. does not disclose:
		at least one high impedance layer is made of Pt.
	Uno et al. discloses:
Pt may be used as a high acoustic impedance layer in an acoustic reflector (table 1).	
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use platinum for the high impedance layers as an art-recognized high acoustic impedance material as taught by Uno et al. (table 1).

	As per claim 9:
	Kando et al. discloses the at least one low impedance layer is made of SiO2 (para [0023])

	As per claim 10:
	Kando et al. does not disclose:
an insulation layer is interposed between the substrate and the piezoelectric layer at a position different from the first acoustic impedance layer and the second impedance layer.
	Uno et al. discloses in Fig. 5:
an insulation layer (low acoustic impedance layers 12) is interposed between the substrate and the piezoelectric layer at a position different from the first acoustic impedance layer and the second impedance layer (extends between resonators.
	As a consequence of the combination of claim 1, an insulation layer is interposed between the substrate and the piezoelectric layer at a position different from the first acoustic impedance layer and the second impedance layer.

	As per claim 11:
	Kando et al. does not disclose:
the insulation layer is made of a same material as a material from which the low acoustic impedance layer is made.
	Uno et al. discloses in Fig. 5:
the insulation layer is made of a same material as a material from which the low acoustic impedance layer is made (low acoustic impedance layers 12 extend between resonators).
	As a consequence of the combination of claim 1, the insulation layer is made of a same material as a material from which the low acoustic impedance layer is made.

	As per claim 12:
	Kando et al. discloses:
		the piezoelectric layer is made of LiNbO3 (para [0058]).

	As per claim 14:
	Kando et al. discloses:
each of the first and second interdigital transducer electrodes is made of Al (para [0058]).

Claims 7, 13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kando et al. (US PGPub 20140225684) in view of Uno et al. (US PGPub 20070096851) as applied to claim 1 above, and further in view of Kawaguchi et al. (US PGPub 20190140613), all references of record.
The resultant combination discloses the acoustic wave filter as per claim 1, rejected above.
As per claim 7:
The resultant combination does not disclose:
	a thickness of the substrate is about 120 µm.
Kawaguchi et al. discloses:
An acoustic wave resonator (title) comprising a support substrate (7) that may be silicon (para [0107]) and may have a thickness of 100-300 μm (para [0108]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the support substrate to be 120 µm as a thickness within a known in the art range of support substrate thicknesses for acoustic resonators as taught by Kawaguchi et al.
	
	As per claim 13:
The resultant combination does not disclose:
		a thickness of the piezoelectric layer is about 340 nm.
Kawaguchi et al. discloses:
An acoustic wave resonator comprising LiNbO3 as a piezoelectric substrate with a thickness of the piezoelectric substrate may be between 0.2-30 µm (para [0106])
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the piezoelectric layer to be 340 nm as a thickness within a known in the art range of piezoelectric substrate thicknesses for acoustic resonators as taught by Kawaguchi et al. (para [0106])

	As per claim 15:
The resultant combination does not disclose:
a thickness of each of the first and second interdigital transducer electrodes is about 85 nm.
Kawaguchi et al. discloses:
An acoustic wave resonator comprising an IDT electrode wherein the thickness of the IDT electrode is between 50-600 nm (para [0046]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the piezoelectric layer to be 85 nm as a thickness within a known in the art range of IDT electrode thicknesses for acoustic resonators as taught by Kawaguchi et al. (para [0046])

(2) Response to Argument
Appellant argues that the applied prior art fails to provide any teaching, suggestion, reason, or motivation to include both of the limitations “a piezoelectric layer on the first acoustic impedance layer and the second acoustic impedance layer” and “the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other.” 
Appellant further argues that Kando only discloses one of two embodiments, 1) resonators are located on a single piezoelectric body and a single confinement (acoustic impedance) layer or 2) the resonators are provided on separate piezoelectric bodies and on separate confinement (acoustic impedance) layers. 
The examiner respectfully disagrees that Kando explicitly discloses these two configurations to the exclusion of other possibilities. Appellant has cited paragraphs [0060] and [0103] of Kando, neither of which includes exclusionary language to the modification of the rejection. The examiner acknowledges the disclosure of the embodiments cited by Appellant, but for claim 1 the embodiment with a single piezoelectric body as disclosed in paragraph [0015] of Kando was applied in the rejection.
Appellant argues that there is no evidence or record to teach, suggest, that the acoustic reflector portion of Uno would have been usable or applicable to the device of Kando, and that there is no teaching, suggestion, reason, or motivation to have modified Kando to include features of Uno. Appellant supports this argument by noting the difference between the resonators of Kando and Uno, wherein Kando discloses surface acoustic wave resonators and Uno discloses bulk acoustic resonators. 
The examiner respectfully disagrees.  The cited differences of the resonators of Kando and Uno are separate from differences with regard to the confinement (acoustic impedance) layers. Kando and Uno both disclose acoustic wave resonators featuring confinement (acoustic impedance) layers (32 in Kando, and acoustic reflector portion 14 in Uno). The confinement (acoustic impedance) layers are configured as alternating high and low acoustic impedance layers (13 and 12, respectively, in Uno, and described in paragraph [0104] of Kando) as per claim 1. Tungsten is disclosed as a high acoustic impedance layer in Kando ([0081]) and in Uno ([0065]). Silicon oxide is disclosed as a low acoustic impedance layer in Kando ([0106]) and in Uno ([0081]). Both Kando and Uno disclose the thickness of the confinement (acoustic impedance) layers as varying based on the resonator ([0105] in Kando and [0096] in Uno, where both note thickness is dependent on the frequency/wavelength of the resonator). The confinement (acoustic impedance) layers of both Kando and Uno are made of similar materials (tungsten and silicon oxide), have the same arrangement (alternating), are dimensioned according to the frequency of the selected resonator (by wavelength/frequency) and serve the same function as acoustic reflectors ([0047] in Uno, and [0024], wherein a Bragg reflector is an acoustic reflector). Appellant’s argument that the confinement (acoustic impedance) layer of Uno would not be applicable or usable to the device of Kando is thus not persuasive in light of the evidence above. The examiner maintains that the respective confinement (acoustic impedance) layers of Uno and Kando were known art-recognized alternative/equivalent acoustic reflectors.
Appellant further argues that there is no teaching, suggestion, reason, or motivation to combine the arrangement of the confinement (acoustic impedance) layer of Uno with the confinement (acoustic impedance) layer of Kando, alleging that there is no evidence that the benefit of Uno would apply to the Kando. 
The examiner respectfully disagrees. As noted above, the confinement (acoustic impedance) layers are made of similar materials (tungsten and silicon oxide), have the same arrangement (alternating), are dimensioned according to the frequency of the selected resonator (by wavelength/frequency) and serve the same function as acoustic reflectors ([0047] in Uno, and [0024], wherein a Bragg reflector is an acoustic reflector), and as such, would behave in the same manner with bulk acoustic resonators or surface acoustic wave resonators. Uno discloses the confinement (acoustic impedance) layers (acoustic reflector portion 14) with isolated tungsten layers (high acoustic impedance layers 13) in Fig. 5, and contrasts it to Figs. 6 & 7 where the high acoustic impedance layers are not separated and form resistance components 31, which is stated to result in an electrical leakage path circuit that results in an increased insertion loss ([0066-0067]). The electrical leakage path circuit is disclosed as being formed by the resistance components 31, which is formed by tungsten layers that are not isolated. The stated embodiment of Kando used in the combination features this arrangement of shared tungsten layers (i.e. a single confinement (acoustic impedance) layer shared across multiple resonators), and as such would benefit in the same manner as an art-recognized alternative/equivalent.
Appellant further argues that Uno does not disclose a single piezoelectric film, but individual piezoelectric portions for each resonator, and thus refutes the motivation for the combination. 
The examiner respectfully disagrees. Appellant is arguing against the individual reference of Uno, and not the combination. Appellant’s argument does not contradict the similarities of the confinement (acoustic impedance) layers, and does not refute that Uno provides an art-recognized alternative/equivalent confinement (acoustic impedance) layer; therefore, the argument lacks further evidence against the motivation for the combination.
Appellant further argues that the examiner’s interpretation of Kando is improper as interpreting the same structural element as two separate claimed elements. 
The examiner respectfully disagrees. In the rejection, the examiner has interpreted the confinement (acoustic impedance) layers directly under the area of each resonator of Kando to be the respective acoustic impedance layers of the respective resonator. This provides definite and separate boundaries for each acoustic impedance layer such that the same structural feature does not read on two separate claimed elements. Further, as the combination provides for individuation of the acoustic impedance layers, Appellant’s argument appears to apply to the individual reference of Kando and not the combination of Kando with Uno.
Appellant further argues that the combination does not support the interpretation where both features of “a piezoelectric layer on the first acoustic impedance layer and the second acoustic impedance layer” and “the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other.” 
The examiner respectively disagrees. By incorporating the teachings of Uno into Kando, the confinement (acoustic impedance) layer of Kando is individuated by resonator, such that both features are provided to the embodiment of Kando that features a single piezoelectric layer.
Appellant refers to Fig. 14 and paragraph [0099] of Uno, and appears to allege that the benefit of Uno must be incorporated with a separation of resonators combination with Kando (a shared piezoelectric layer across resonators) would not be supported. 
The examiner respectfully disagrees. Fig. 14 refers to an embodiment of Uno that does not rely on the embodiment of Fig. 5 as referred to by the examiner, and does not teach away from or argue against the electrical leakage path circuit shown in Figs. 6 & 7 providing a disadvantage versus the embodiment of Fig. 5 of Uno ([0066-0067]).
Appellant alleges that the examiner is relying upon improper picking and choosing. The examiner respectfully disagrees. The above presented evidence and arguments support the examiner’s position.
The appellant further argues that the examiner has not provided evidence that the acoustic/Bragg reflectors of Kando and Uno are art-recognized equivalents. The examiner respectfully disagrees, noting the evidence of similar materials (Tungsten and Silicon dioxide), layout (alternating layers), thickness (dependent upon resonator frequency/wavelength), and purpose (acoustic reflector).
Appellant further argues that Kawaguchi is relied upon to cure deficiencies of Kando and Uno, but fails to do so. The examiner notes that reliance upon Kawaguchi is reserved for claims 7, 13, & 15. As arguments pertaining to Kawaguchi are based upon the arguments for claim 1 addressed above, the examiner maintains that the use of Kawaguchi in combination with Kando and Uno is proper in regards to claims 7, 13, & 15.
In conclusion, for the reasons set forth above, the Office action does indeed provide articulated reasoning to support a teaching, suggestion, reason or motivation for configuring the acoustic wave device of Kando to include both of the features of “a piezoelectric layer on the first acoustic impedance layer and the second acoustic impedance layer” and “the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other” as recited in Appellant’s claim 1.
The conclusory statements given by the Examiner are obvious consequences obtained based on the articulated reasoning supporting each modification being made in every combination of the Office Action.
It should be noted that claims 2 and 6-15 are not separately argued by the Appellant and thus will rise or fall with the patentability of their respective independent claim.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Samuel S Outten/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        
Conferees:
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Lincoln Donovan
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.